                                        September 18, 2019

By CM/ECF

The Honorable Ellen L. Hollander
U.S. District Court for the District of Maryland
Garmatz United States Courthouse
101 West Lombard Street
Baltimore, Maryland 21201

       Re:     Burley, et al. v. Baltimore Police Department, et al.
               Civil Action No. ELH-18-01743

Dear Judge Hollander:

        As counsel for plaintiffs in the above-captioned matter, I write to request that the Court
approve for publication its September 12, 2019, Memorandum Opinion. Because the opinion
covers novel issues related to the statute of limitations and clarifies the landscape for Monell and
supervisory liability claims, publication is appropriate. In addition, because there are numerous
ongoing lawsuits in the District concerning these same actors and issues, including the Baltimore
Police Department’s amenity to suit under § 1983, recent published precedent will be of service to
future litigants.

       Thank you for consideration of this request.

                                                      Sincerely,



                                                      Andrew D. Freeman
